Citation Nr: 0403436	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-20 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depression 
disorder currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision from the Department 
of Veterans' Affairs Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued the veteran's service connected 
disability rating at 50 percent.

The veteran testified before the undersigned Veterans Law 
Judge at an October 2003 Board hearing.  A transcript of the 
hearing is of record.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In April 2002, the veteran requested a higher rating for his 
major depressive disorder.  A May 2002 letter from VA to the 
veteran provided him with information regarding VCAA, asking 
him to provide additional information concerning his major 
depressive disorder from his treating physicians, or lay 
statements from family or friends regarding their 
observations of him.  It was indicated that a VA psychiatric 
examination was being scheduled.  The letter indicated that 
VA would endeavor to obtain all material in the possession of 
the federal government, all evidence identified by the 
veteran, and provide additional examinations, if necessary.  

The July 2002 statement of the case did not provide the law 
and regulation that address VCAA.

During his October 22, 2003 Travel Board hearing before the 
undersigned, the veteran related that he had been seeing a 
private physician for treatment of the depression.  He 
provided a statement from Bernard J. Bernacki, D.O. that 
indicated that the veteran had received treatment from him 
for major depression for many years. Those records are not in 
the claims folder and must be obtained.  .  

In view of the foregoing, the case as REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a major depressive disorder 
since April 2001.  Of particular interest 
would be records from Bernard Bernacki, 
D.O.  After securing the necessary 
release, the RO should obtain these 
records.  Once received, they are to be 
associated with the claims folder.

3.  After all above-requested records are 
received, the veteran should be afforded 
a VA psychiatric examination to ascertain 
the severity of his major depressive 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The psychiatrist should indicate which of 
the following statements best describe 
the veteran's impairment:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name, or 

b.  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships, or 

c.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
disability have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' 
Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


